Citation Nr: 0920642	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from May 1966 to December 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that his currently diagnosed hepatitis C 
was incurred in service due to in-service risk factors, 
including inoculations using a contaminated air gun, 
obtaining tattoos in 1969, sharing razors during service, and 
a blood transfusion in 1967 or 1968.  The Veteran also 
contends that his currently diagnosed hepatitis C is causally 
related to an episode of infectious hepatitis during service 
in 1967, for which he was treated at the Philadelphia Naval 
Hospital.  The Board notes that the Veteran has also reported 
non-service related hepatitis C risk factors recognized by 
VA, including in-service and post-service intravenous (IV) 
drug use, reportedly with sterile needles, from 1969 to 1979, 
and getting tattoos both before and after separation from 
service.  

The Veteran's separation examination report, dated in 
December 1970, indicates that he was treated for infectious 
hepatitis at the Philadelphia Naval Hospital in Philadelphia, 
Pennsylvania; however, no clinical records from this 
treatment have been associated with the claims file.  
Additionally, no records regarding a blood transfusion in 
1967 or 1968 have been associated with the claims file.  
These records, as well as any recent VA treatment records, 
should be obtained on remand.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  

There is a notation in the claims folder that the Veteran was 
treated for Hepatitis C in the late 1980s.  On remand, 
records of this treatment should be obtained.

Finally, the Veteran's representative submitted a private 
medical report from Ann Marie Gordon, M.D. in May 2009.  
There is no waiver of RO consideration of this evidence.  
Therefore, remand is warranted for the issuance of a 
supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
for hepatitis C from the Minneapolis, 
Minnesota, VA treatment facility, dated 
since April 2006.

2.  Make arrangements to obtain the 
Veteran's complete service treatment 
records, including clinical records, from 
the National Personnel Records Center 
(NPRC) and/or any other appropriate 
source.  The Board is particularly 
interested in treatment for infectious 
hepatitis at the Philadelphia Naval 
Hospital in Philadelphia, Pennsylvania, in 
1967 or 1968 and a blood transfusion in 
1967 or 1968.  If these records are not 
available, a negative reply must be 
provided.

3.  Ask the Veteran to identify the 
medical care provider(s) that treated him 
for Hepatitis C in the 1980s and make 
arrangements to obtain those treatment 
records.

4.  Finally, readjudicate the claim.  If 
the claim remains denied, provide the 
Veteran with a supplemental statement of 
the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


